UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Arizona Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2010 Date of reporting period: August 31, 2009 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 8/31/09 (Unaudited) Key to holding's abbreviations AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation Cmnwlth. of PR Gtd. Commonwealth of Puerto Rico Guaranteed COP Certificates of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FSA Financial Security Assurance G.O. Bonds General Obligation Bonds GNMA Coll. Government National Mortgage Association Collateralized NATL National Public Finance Guarantee Corp. U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (97.3%)(a) Rating(RAT) Principal amount Value Arizona (85.0%) Apache Cnty., Indl. Dev. Auth. Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co.), Ser. A, 5.85s, 3/1/28 Baa3 $500,000 $460,275 AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds (Salt River), Ser. A, 5s, 1/1/27 Aa1 1,000,000 1,047,080 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5s, 7/1/21 A3 700,000 728,686 AZ Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. D, 5 1/2s, 1/1/38 AA- 1,750,000 1,725,710 AZ Hlth. Fac. Auth. VRDN (Catholic West), Ser. A, 0.27s, 7/1/35 VMIG1 1,000,000 1,000,000 AZ School Fac. Board COP, 5 3/4s, 9/1/22 AA- 1,000,000 1,095,500 AZ State COP, Ser. A, FSA, 5s, 9/1/26 AAA 1,000,000 1,014,510 AZ State U. Nanotechnology LLC Lease Rev. Bonds, Ser. A, AGO, 5s, 3/1/34 AAA 1,000,000 986,100 AZ Tourism & Sports Auth. Tax Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, NATL, 5s, 7/1/31 A2 1,500,000 1,445,850 AZ Tourism & Sports Auth. Tax Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, NATL, 5s, 7/1/25 A2 825,000 833,234 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 1/4s, 12/1/19 B+/P 150,000 140,420 Chandler, St. & Hwy. User Rev. Bonds, NATL, 8s, 7/1/11 AA- 1,100,000 1,236,301 Chandler, Wtr. & Swr. Rev. Bonds, FGIC, NATL, 8s, 7/1/14 AA+ 2,150,000 2,663,524 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Regl. Hlth. Ctr.), Ser. A, 6.2s, 12/1/21 BBB-/P 455,000 451,870 Gila Cnty., Unified School Dist. G.O. Bonds (No. 10 Payson 2006 School Impt.), Ser. A, AMBAC, 5 1/4s, 7/1/27 A2 1,000,000 1,008,220 Glendale, Indl. Dev. Auth. Rev. Bonds (John C. Lincoln Hlth.), 5s, 12/1/42 BBB 500,000 423,265 (Midwestern U.), 5s, 5/15/26 A- 1,200,000 1,131,396 Glendale, Pub. Fac. Corp. Rev. Bonds (Western Loop 101), Ser. A, 7s, 7/1/28 AA 1,000,000 1,090,260 Maricopa Cnty. & Phoenix, Indl. Dev. Auth. Mtge. Rev. Bonds (Single Fam.), Ser. A-2, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 7/1/40 Aaa 730,000 738,848 Maricopa Cnty., Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6s, 7/1/39 A2 1,500,000 1,520,970 Maricopa Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Samaritan Hlth. Svcs.), Ser. A, NATL, U.S. Govt. Coll., 7s, 12/1/16 (Prerefunded) AA- 3,500,000 4,343,465 Maricopa Cnty., Indl. Dev. Auth. Solid Waste Disp. Mandatory Put Bonds (Waste Mgt., Inc.), 7s, 12/1/10 BBB 200,000 207,790 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa2 1,300,000 1,425,268 (Public Service Co. of NM), Ser. A, 6.3s, 12/1/26 Baa3 1,000,000 965,270 Maricopa Cnty., Unified School Dist. G.O. Bonds (No. 60 Higley School Impt.), Ser. C, 5s, 7/1/27 A2 1,000,000 1,031,620 McAllister, Academic Village Rev. Bonds (AZ State U. Hassayampa), 5 1/4s, 7/1/26 AA- 1,000,000 1,069,110 Mesa, Util. Syst. Rev. Bonds, FGIC, NATL, 7 1/4s, 7/1/12 AA- 365,000 416,439 Mohave Cnty., COP (Mohave Administration Bldg.), AMBAC, 5 1/4s, 7/1/19 A 2,000,000 2,123,080 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds, Ser. E, 5 3/4s, 6/1/16 Baa2 800,000 813,320 Phoenix & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam.), Ser. 4, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 12/1/39 Aaa 720,000 738,770 Phoenix, G.O. Bonds, Ser. B, 5s, 7/1/27 AAA 1,500,000 1,582,365 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds (Sr. Lien), Ser. B, FGIC, NATL, 5 3/4s, 7/1/19 Aa3 1,000,000 1,024,500 Phoenix, Civic Impt. Corp. Dist. Rev. Bonds (Civic Plaza), Ser. B, FGIC, NATL zero %, 7/1/43 AA 1,000,000 787,650 zero %, 7/1/32 AA 1,000,000 818,760 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds, 5 1/2s, 7/1/24 AAA 500,000 556,075 Phoenix, Civic Impt. Corp. Wtr. Syst. Rev. Bonds, Ser. A, 5s, 7/1/34 AAA 1,000,000 1,036,080 Phoenix, Hsg. Mtge. Fin. Corp. Rev. Bonds (Section 8 Assistances), Ser. A, NATL, FHA Insd., 6.9s, 1/1/23 AA- 960,000 964,694 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Metro Police Fac.), Ser. A, 5 1/4s, 7/1/31 AA 500,000 498,030 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 125,000 94,778 Pinal Cnty., COP, 5s, 12/1/26 A 1,000,000 958,810 Pinal Cnty., Elec. Dist. No. 4 Rev. Bonds, 6s, 12/1/38 BBB- 500,000 454,120 Queen Creek, Special Assmt. Bonds (Impt. Dist. No. 001) 5s, 1/1/26 Baa2 200,000 170,608 5s, 1/1/17 Baa2 500,000 479,230 Rio Nuevo, Multi-Purpose Fac. Dist. Rev. Bonds, AGO, 6s, 7/15/19 AAA 1,000,000 1,111,700 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5s, 12/1/37 A 750,000 624,353 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Hlth. Care), Class A, 5 1/4s, 9/1/30 A3 1,500,000 1,385,190 Scottsdale, Muni. Property Corp. Excise Tax Rev. Bonds (Wtr. & Swr. Dev.), Ser. A, 5 1/2s, 7/1/28 AAA 1,000,000 1,072,170 Snowflake, Excise Tax Rev. Bonds, 5s, 7/1/18 A 960,000 993,706 South Campus Group, LLC Student Hsg. Rev. Bonds (AZ State U. South Campus), NATL 5 5/8s, 9/1/28 AA- 1,250,000 1,258,638 5 5/8s, 9/1/23 AA- 1,065,000 1,088,057 Tempe, Indl. Dev. Auth. Lease Rev. Bonds (ASU Foundation), AMBAC, 5s, 7/1/28 A 2,215,000 2,231,723 Tempe, Indl. Dev. Auth. Sr. Living Rev. Bonds (Friendship Village), Ser. A, 5 3/8s, 12/1/13 BB-/P 157,000 149,891 Tucson & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam. Mtge.) Ser. 1A, GNMA Coll., 5 1/2s, 1/1/35 AA+ 1,060,000 1,035,779 Ser. B, GNMA Coll., FNMA Coll., FHLMC Coll., 5.35s, 6/1/47 Aaa 705,000 705,691 U. Medical Ctr. Corp. AZ Hosp. Rev. Bonds 6 1/2s, 7/1/39 BBB+ 500,000 510,860 6 1/4s, 7/1/29 Baa1 500,000 514,740 U. of AZ Board Regents Syst. Rev. Bonds, Ser. A, 5s, 6/1/35 AA 500,000 508,065 Vistancia, Cmnty. Fac. Dist. G.O. Bonds, 4.4s, 7/15/21 Baa1 1,100,000 931,183 Yavapai Cnty., Indl. Dev. Auth. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 6s, 8/1/33 Baa2 1,000,000 957,180 Yavapai Cnty., Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), Ser. A-1, 4.9s, 3/1/28 BBB 500,000 422,235 Guam (1.4%) Territory of GU, Econ. Dev. & Comm. Auth. Rev. Bonds (Tobacco Settlement), 5 5/8s, 6/1/47 BBB+/F 965,000 715,277 Territory of GU, Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB- 250,000 245,405 Puerto Rico (9.5%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 1/2s, 5/15/39 BBB 100,000 77,279 Cmnwlth. of PR, G.O. Bonds, Ser. A, 5 1/4s, 7/1/22 Baa3 500,000 483,630 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A 6s, 7/1/44 Baa3 1,250,000 1,248,063 6s, 7/1/38 Baa3 675,000 677,228 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. X, NATL, 5 1/2s, 7/1/15 A 400,000 420,068 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,000,000 1,006,080 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.) Ser. P, Cmnwlth. of PR Gtd., 6s, 7/1/20 Baa3 1,500,000 1,555,065 Ser. I, Cmnwlth. of PR Gtd., 5 1/4s, 7/1/29 Baa3 225,000 204,680 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A NATL, zero %, 8/1/43 Aa3 1,500,000 187,320 zero %, 8/1/31 A+ 3,250,000 733,168 Virgin Islands (1.4%) VI Pub. Fin. Auth. Rev. Bonds (Hovensa Refinery Fac.), 4.7s, 7/1/22 BBB 400,000 336,412 VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/31 Baa3 845,000 634,849 TOTAL INVESTMENTS Total investments (cost $66,367,790) (b) NOTES (a) Percentages indicated are based on net assets of $69,182,021. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at August 31, 2009 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at August 31, 2009. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at August 31, 2009 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $66,367,790, resulting in gross unrealized appreciation and depreciation of $2,668,524 and $1,708,778, respectively, or net unrealized appreciation of $959,746. The rates shown on Mandatory Put Bonds and VRDN are the current interest rates at August 31, 2009. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The dates shown on debt obligations other than Mandatory Put Bonds are the original maturity dates. The fund had the following sector concentrations greater than 10% at August 31, 2009 (as a percentage of net assets): Utilities 20.0% Local government 16.1 Health care 12.7 Education 12.1 The fund had the following insurance concentration greater than 10% at August 31, 2009 (as a percentage of net assets): NATL 25.3% Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $ $67,327,536 $ Totals by level $ $ Level 1 Level 2 Level 3 Other financial instruments: $ $ $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2009
